This action was originally filed in the district court of Tulsa county by the plaintiffs in error of Tulsa the defendants in error for foreclosure of a certain mortgage on real estate and for the appointment of a receiver for the property. The parties hereto will be designated as they appeared in the court below.
The plaintiffs filed their petition setting forth all necessary facts and written instruments to entitle them to judgment, in which petition it was alleged that the mortgage prayed to be foreclosed was a *Page 203 
purchase money mortgage. Defendants filed their answer, and on April 6, 1923, the court rendered judgment for the plaintiff Jenkins for the sum due, and for foreclosure of the mortgage and denying the application for appointment of a receiver. From the judgment of the court in denying the plaintiff's application for a receiver, this cause is regularly brought here for review.
Plaintiff has filed briefs herein as required by Rule 7 of this court, and defendants have neither filed briefs nor advanced any reason for their neglect or failure to file some, and this court is not required to search the record to find some theory upon which the judgment of the court may be affirmed. Loughbridge et al. v. Tynes, 91 Okla. 78,215 P. 1052.
Upon examination of the brief of the plaintiff, we find it reasonably sustains the assignments of error set forth therein and that the plaintiff is entitled to the appointment of a receiver for the property set forth by description in plaintiff's petition, and this cause should be reversed with directions to the court below to grant the application for a receiver, as prayed.
By the Court: It is so ordered.